 In the Matter ofTENNESSEECOAL,IRON AND RAILROADCOMPANYandUNITEDMINEWORKERS OFAMERICA, DISTRICT20, C. I. O.Case No. R-2523.-Decided June 7, 1941Jurisdiction:coal mining industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it is certified by the Board; electionnecessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees of the Company's four mines in Jefferson County, Alabama, with theexception of executives, supervisory employees, technical employees, mineforemen, assistant mine foremen, fire bosses, bosses in charge of any classesof labor inside or outside the mines, coal inspectors, weigh bosses, watchmen,and clerical employees.Mr. Earle K. ShaweandMr. Alexander E. Wilson, Jr.,for theBoard.Mr. Borden Burr,of Birmingham, Ala., for the Company.Mr. Yelverton Cowherd, Mr. William E. Mitch, Mr. Noel R. Bed-dow,andMr. Frank L. Parsons,of Birmingham, Ala., for the MineWorkers.Mr. Ralph W. QuinnandMr.W. F. Spencer,of Birmingham,Ala., for the Captive Miners.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 31, 1941, United Mine Workers of America, District 20,C. I. 0., herein called the Mine Workers, filed, with the RegionalDirector for the Tenth Region (Atlanta, Georgia), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Tennessee Coal, Iron and Railroad Com-pany, Birmingham, Alabama, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor, Relations Act, 49 Stat. 449,herin called the Act.On April 11, 1941, the National Labor Rela-tionsBoard, herein called the Board, acting pursuant to Section32 N. L. F. B , No. 79.375 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On April 14, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company,theMineWorkers, and Captive Coal Miners Unions, herein called the CaptiveMiners, a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing washeld on April 30, 1941, at Birmingham, Alabama, before WalterWilbur, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the Company, the Mine Workers, and theCaptive Miners were represented by counsel or official representativesand participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.During thecourse ofthe hearing,the Trial Examiner made various rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.OnMay 5 and 12, 1941, respectively, the Captive Miners and the MineWorkers filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYTennessee Coal, Iron and Railroad Company, a Delaware corpora-tion and subsidiary of U. S. Steel Corporation,has its main officeand place of business in Jefferson County, Alabama.The Companyis engaged in the mining of coal, iron ore, limestone,and other prod-ucts; using these minerals in the manufacture of pig iron which,in turn, is made into steel products.The Company operates thefollowing four coal mines, with which this proceeding is concernedand which are within a radius of ten miles from the center of Bir-mingham,Alabama:(1)Hamilton Mine at PrattCity; (2)DocenaMine at Docena;(3) Edgewater Mine at Edgewater; and (4) WylamMine near Fairfield.During 1940,these four mines produced4,341,000 tons of coal, all of which were used in the manufacture andtransportation of the Company's products except a negligible portionsold to employees.During the same year the Company manufactureda total of 1,430,256 tons of products.Of that amount 322,871 tons(22.57 per cent)were sold or otherwise disposed of in the State ofAlabama, and 1,107,385 tons(77.43 per cent)were sold and shipped to TENNESSEE COAL, IRON & RAILROAD CO.377points outside ,the State of Alabama.For the first quarter of 1941,the Company produced a total of 502,)17 tons of products, of which135,442 tons (26.98 per cent) were disposed of within the State ofAlabama, and 366,575 tons (73.02 per (ent) were sold and shipped topoints outside the State of Alabama.The Company employs approx-imately 29,000 employees, of whom about 5,500 are employed inthe mines.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 20, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, whichhas chartered the following four locals in Jefferson County : HamiltonLocal 5795, Docena Local 6257, Wylam Local 6273, and EdgewaterLocal 6256.The locals admit to membership the employees of theCompany who work in the corresponding mines.Captive Coal Miners Unions is a labor organization affiliated' withthe American Federation of Labor, which has chartered the followingfour locals in Jefferson- County: Local 21967, Local 21968, Local21969, and Local 21970.The locals admit to membership the em-ployees of the Company who work in the Hamilton, Docena; Wylam,and Edgewater mines, respectively.III.THE QUESTION CONCERNING REPRESENTATIONOn May 2, 1934, the Company negotiated a contract with the MineWorkers recognizing it, as the collective bargaining representativeof its members at the Company's four mines and containing provi-sions governing labor policies, working conditions, and wage scales.Four copies of the contract for the term of 1 year were executed, onefor each mine inserting the name of the mine to 'which the contractextended.From the date of the expiration of those contracts until1939,'the Company and the Mine Workers apparently negotiated aseries of similar agreements.In 1937 and 1939, qt least, the Companyand the Mine Workers entered into such contracts, each for the periodof 2 years.The last contracts expired on March 31, 1941.In ' 1937, the Company entered into similar contracts with theBrotherhood of Mine Workers of Captive Mines, an idependentlabor organization, herein called the Brotherhood. , In 1939, theBrotherhood became an affiliate of the American Federation ofLabor, changing its name to Captive Coal Miners Unions. OnJune 28,' 1939, the Company entered into similar contracts with theCaptiveMiners, recognizing it as the collective bargaining repre-sentative of its members at the four mines of the Company. Thecontracts expired on March 31, 1941. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth the Mine Worker and the Captive Miners attempted tonegotiate a new wage agreement during March 1941. Since therespective parties were unable to reach an agreement, the mines wereshut down at the expiration of the contracts on March 31, 1941.On March 17, 1941, the Mine Workers requested the Company torecognize it as exclusive bargaining agent for all the production andmaintenance employees in the Company's four coal mines in Jef-ferson County.On March 25, 1941, the Company refused to grantsuch recognition until the Mine Workers was certified by the Board.The contracts above referred to provided for a "check-off," ofmembership dues in the unions, that is, such dues were deducted bythe Company from the employees' pay if the employees so desired.In lieu of authorization cards or other proof of union membership,the Company, furnished to the Board a list of employees who paidtheir dues under the "check-off" arrangement.The list shows thatboth the Captive Miners and the Mine Workers represent a sub-stantial number of employees in each of the four mines.,We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Mine Workers contends that the production and maintenanceemployees in all four of the Company's mines constitute a singleunit appropriate for the purposes of collective bargaining.The'See the following table :HamiltonMineWylamDyneDocenaMineEdge-WaterMineTotal1.Number of employees at each Coal Mine whoare eligible for representation by anyone oftheir choosing___________________1,3581,0861,1231,6425,2092Number of United Mine Workers of Americaand Captive Coal Mmei s Unions Check-OffCards on file at each Coal MineUnited Mine Workers of America_______8735545958752,897Captive Coal Miners Unions____________2983963414481,483Total__________________________________1,1719509361,3234,380 PENNEISIS'EE COAL, LRAN & RAILROAD co.379Captive Miners, on the other hand, contends that the production andmaintenance employees constitute four separate units appropriatefor collective bargaining purposes, one for each of the Company'smines.The Company takes no definite position upon the unit issue.As indicated in Section I above, the four mines are located withina radius of 10 miles from the center of Birmingham, Alabama, andform a compact group. The Hamilton mine is approximately 4miles from the Docena mine, which is separated by an equal dis-tance from the Edgewater mine. The Wylam mine is 3 milesfurther removed from the Edgewater mine.The following three seams of coal are mined by the Company inJefferson County: (1) The Pratt seam, which is nearest the surface,furnishes all the output of the Docena mine and part of the Edge-water and Wylam mines; (2) The American seam, which underliesthe Pratt vein, is worked at Edgewater and Wylam; (3) The MaryLee seam is mined exclusively at Hamilton. In general, the sametype of work is done at all four _ mines ; the variety in width of thethree seams, of coal, however, creates somewhat different workingconditions in each mine.Although each mine has its own superin-tendent, the mines are all subject to the supervision of the generalsuperintendent of the mines who is the head of the Coal MineDivision of the Company with offices at Pratt City, Alabama.Similarly each mine " has a coal inspector, supervised by a chiefinspector from the main office.The Company has adopted a codeof safety rules and a code of disciplinary rules which extend to allfour mines.A central accounting office at Pratt City keeps therecords, accounts, and final pay roll for all four mines, althoughEach mine draws up its own initial pay roll.The Company main-tains one central employment office and a general hospital for allemployees.Although the Wylam, Edgewater, and Docena mines have vil-lages and camps nearby composed of employees working in themines, it appears that many miners do not live in the villages near-est the mines where they work.There is a considerable amount ofsocial intercourse among the employees of the various mines.Whenthe operations of one of the mines is curtailed or shut down, theemployees of that mine are transferred to other mines.The Com-pany-operates commissary or industrial stores at each mine for itsemployees.The Company and the Captive Miners assert that the bargainingpractice in the past has been to negotiate' individual contracts foreach mine.The Mine Workers, on the other hand, negotiated onebasic contract, copies of which were printed, one for each mineinserting the name of the particular mine which the contract cov- 380DECISIONS OF ,NATIONAL LABOR RELATIONS BOARDBred.The provisions of the four contracts negotiated by the CaptiveMiners, as well as those negotiated by the Mine Workers, are identi-cal, the only differences being in the name of the mine to which thecontract extends.In view of all the circumstances including the fact that both theCaptive Miners and the Mine Workers have organized the workersin all four mines, we find that the production and maintenanceemployees in all four of the Company's mines constitute a unitappropriate for the purpose of collective bargaining.2The Mine Workers and the Captive Miners stipulated at thehearing "that the eligibles within the appropriate unit to be foundby the Board, shall include all maintenance and production em-ployees in the coal mines, exclusive of mine foremen, assistant mineforemen, fire bosses, or bosses in charge of any classes of labor insideor outside of the mines, or coal inspectors or weigh bosses, watchmen.clerks or members of the executive, supervisory and technical forcesof the company." The Company indicated no disagreement withthis stipulation.We find no reason to depart from the stipulation ofthe labor organizations.We accordingly find such employees to bewithin the unit as stipulated by the parties.We find that all production and maintenance employees of theCompany's four mines in Jefferson County, Alabama, with the ex-ception of executives, supervisory employees, technical employees,mine foremen, assistant mine foremen, fire bosses, bosses in chargeof, any classes of labor inside or outside the mines, coal inspectors,weigh bosses, watchmen, and clerical employees, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining, and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection-by secret ballot.The Mine Workers and Captive Minersrequested that the pay roll of March 31, 1941, be used as a basis fordetermining eligibility to vote.3Since the mines ceased-operationon that date and since that pay roll is the most recent, we shall direct2Cf.Matter of MoKell Coal & Coke CompanyandUnited Mine Workers of America,District17, 4N. L. It. B:508;Matter of Tennessee Copper CompanyandAmeribanFedera-tion of Labor,25 N.L. R B 2183In its briefthe CaptiveMiners requested that the election be deferred since it wasstill negotiating for a new wage agreement and hoped to end thecontroversy in the nearfuture;We do not find the reasons advancedby the CaptiveMiners sufficient to_warranta postponement of the election. TENNESSEE COAL, PRON & RAILROAD CO.381that the employees of the Company eligible to vote in the electionshall be those in the appropriate unit-who were-employed during thepay-roll period ending March 31, 1941, subject to such limitationsand additions as are set forth in the Direction of Election herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Tennessee Coal, Iron and Railroad Com-pany, Birmingham, Alabama, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.All production and maintenance employees in the Company'sfour mines in Jefferson County, Alabama, with the exception ofexecutives, supervisory employees, technical employees, mine fore-men, assistant mine foremen, fire bosses, bosses in charge- of anyclasses of labor inside or outside the mines, coal inspectors, weighbosses,watchmen, and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purpose of collective bar-gaining with Tennessee Coal,' Iron and Railroad Company, Birming-ham, Alabama, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article 111,Section 9, of said Rules and Regulations, among all production andmaintenance employees in the Company's four mines in JeffersonCounty, Alabama, who were employed during, the pay-roll periodending March 31, 1941, including employees who did not work dur-ing such pay-roll period because they were ill or on vacation or in theactivemilitary service or training of the United States, or tem-porarily laid off, but excluding executives, supervisory employees,technical employees,mine foremen, assistant mine foremen, fire 382DECISION'S OF NATIONAL LABOR RELATIONS BOARDbosses, bosses in charge of any classes of labor inside or outside themines, coal inspectors, weigh bosses, watchmen, clerical employees,and employees who have since quit or been discharged for cause, todetermine whether they desire to be represented for the purposes ofcollective bargaining by United Mine Workers of America, District20, affiliated with the Congress of Industrial Organizations, or Cap-tive Coal Miners Unions, affiliated with the American Federation ofLabor, or by neither.